Citation Nr: 0729651	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  06-03 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent disabling for post traumatic stress disorder (PTSD) 
prior to October 22, 2003.  

2.  Entitlement to an evaluation in excess of 50 percent 
disabling for PTSD on or after October 22, 2003.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted service connection for PTSD 
and assigned a 10 percent disability rating effective August 
16, 2002.  The veteran filed a notice of disagreement (NOD), 
received by VA in March 2004, in which he disagreed with the 
April 2003 RO decision and stated that he wanted to file for 
an increased rating.  In an October 2004 RO decision, the 
veteran's PTSD was assigned a 50 percent rating effective 
March 9, 2004.  In a November 2004 NOD, the veteran requested 
an earlier effective date for the 50 percent disability 
rating, specifically September 1, 1992.  He clarified that he 
filed the March 2004 NOD timely with the April 2003 decision.  
In a March 2005 RO decision, the veteran was given an earlier 
effective date of October 22, 2003, for the 50 percent 
disability evaluation.  Then in October 2005, the veteran 
filed a NOD regarding the grant of 50 percent and argued that 
he was entitled to a 70 percent rating.  Considering the 
forgoing, the Board concludes that the veteran intended to 
appeal the initial grant of 10 percent disabling when filing 
his March 2004 NOD.  On a claim for an increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Since the veteran did not withdraw his 
claim of entitlement to a higher initial rating and is still 
seeking a rating in excess of 50 percent disabling, the 
matters remain before the Board for appellate review and are 
recharacterized as reflected above.

In a March 2006 statement, the veteran withdrew his appeal 
for entitlement to service connection for hepatitis C.  
38 C.F.R. § 20.204.  

In his substantive appeal to the Board, received in February 
2006, the veteran requested a hearing.  In July 2007, the 
veteran presented testimony by the use of video conferencing 
equipment at a hearing conducted at the Cleveland RO before 
Kathleen K. Gallagher, a Veterans Law Judge (VLJ) sitting in 
Washington, DC. Judge Gallagher was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002) and is rendering the determination in 
this case.  A transcript of this hearing is in the veteran's 
claims folder.

The veteran has raised inextricably intertwined issues that 
have not been addressed by the agency of original 
jurisdiction.  Specifically, the veteran has claimed that he 
used alcohol and drugs over the years to mitigate the 
symptoms of his PTSD and that he has been unable to work for 
the past several years due to his PTSD.  Further, he was 
hospitalized for 22 days in March 2005 for alcohol abuse 
treatment.  Thus, as will be discussed below, the claims for 
entitlement to higher ratings for PTSD, entitlement to 
service connection for alcohol and drug abuse secondary to 
PTSD, a total temporary evaluation, and TDIU must be 
addressed on remand.  See Harris v. Derwinski, 1. Vet. App. 
180 (1991).  These inextricably intertwined issues are the 
subject of the REMAND herein.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Through various statements, the veteran raised a claim for 
service connection for drug and alcohol abuse secondary to 
his service-connected PTSD.  The veteran contended that he 
used alcohol and other drugs to lesson his PTSD symptoms over 
the years since service and therefore his alcohol and drug 
abuse should be rated along with his PTSD.  In general, 
service connection may not be established for alcohol or drug 
abuse.  However, the United States Court of Appeals for the 
Federal Circuit has held that there can be service connection 
for compensation for an alcohol or drug abuse disability 
acquired as secondary to, or as a symptom of, a service-
connected disability.  See Allen v. Principi, 237 F.3d 1368 
(Fed. Cir. 2001).  See also VAOPGCPREC 7-99 (holding that a 
substance abuse disability caused by a service-connected 
disability can be service connected under section 3.310(a) 
for purposes of VA benefits).  

Additionally, in situations in which there is competent 
evidence of a current disability and either (1) evidence 
indicating an association between the claimant's disability 
and his active service or (2) a service-connected disability, 
VA is to obtain a medical opinion as to whether there is a 
nexus between the claimed disability and his active service 
and/or the service-connected disability.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  As will be discussed 
below, the record indicates that the veteran's PTSD and 
alcohol and drug abuse could be related.  As such, although 
service connection is not in effect for alcohol or drug 
abuse, the record raises a claim of secondary service 
connection for such disability and therefore the claim is 
intertwined with the claims for a higher initial evaluation 
and for an increased rating for service-connected PTSD on 
appeal.  See Harris, 1 Vet. App. at 183 ([two or more issues 
are inextricably intertwined if one claim could have 
significant impact on the other).  See also, e.g., Ephraim v. 
Brown, 82 F.3d 399 (Fed. Cir. 1996).  

In this regard, the Board notes that the veteran has not been 
provided with the new laws and regulations pertinent to his 
claim for service connection for alcohol and drug abuse as 
secondary to PTSD.  In September 2006, while this appeal was 
pending, this regulation was amended; therefore, on remand, 
the RO should provide the veteran with both the old version 
of the regulation prior to the amendment and the new version.  
38 C.F.R. § 3.310(a) (2006) and 71 Fed. Reg.52744-52747 
(Sept. 7, 2006) (effective October 10, 2006) (to be codified 
at 38 C.F.R. § 3.310(b) (2007)).  Thereafter, the issue must 
be remanded to the RO in accordance with the holding in 
Harris v. Derwinski, 1 Vet. App. 181 (1991).

Additionally, during the appeal period, the veteran was 
hospitalized for treatment for alcohol abuse for 22 days in 
March 2005.  After the issue of entitlement to service 
connection for alcohol and drug abuse secondary to PTSD is 
adjudicated, and if and only if service connection is 
granted, the issue of entitlement to a temporary total rating 
under 38 C.F.R. § 4.29, based on a period of hospitalization 
from March 8, 2003 to March 30, 2005, must be addressed.  
That issue is also "inextricably intertwined" with the issue 
of entitlement to service connection for alcohol and drug 
abuse, secondary to service-connected PTSD, which has never 
been adjudicated by the RO and is not properly before the 
Board here.  As discussed below, private treatment records 
reference treatment for alcohol and drug abuse and also 
discuss problems dealing with the veteran's Vietnam 
experience.  The evidence indicates the veteran's allegations 
regarding his 38 C.F.R. § 4.29 claim is inextricably 
intertwined with the question of whether the veteran's 
alcohol and drug abuse is service-connected, secondary to his 
PTSD.  As such, the issue of entitlement to a temporary total 
rating under 38 C.F.R. § 4.29 must be deferred pending full 
development and adjudication of the veteran's claim of 
entitlement to service connection for alcohol and drug abuse, 
secondary to his PTSD.  Therefore, the issue must be remanded 
to the RO in accordance with the holding in Harris v. 
Derwinski, 1 Vet. App. 181 (1991).

Additionally, Board action as to the TDIU claim is deferred, 
pending resolution of the service connection claim, total 
temporary evaluation determination, and readjudication of the 
claims for an increased initial rating for PTSD and 
subsequent disability rating in excess of 50 percent for 
PTSD.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
[two or more issues are inextricably intertwined if one claim 
could have significant impact on the other].

Turning to the claim for alcohol or drug abuse secondary to 
PTSD, the veteran's service medical records were absent for 
complaints, treatment, or diagnosis of alcohol or drug abuse 
or related problems.  The post-service medical records 
reflected, specifically in private treatment records from 
S.A.H. dated in 1977 and 1983, that the veteran received 
inpatient treatment for alcoholism in June and July 1977.  
The veteran was also noted to have a nervous and mental 
disorder at that time.  In private treatment records from 
P.F.P. dated from 1978 to 1997, the veteran had bouts of 
heavy drinking followed by abstinence; problems at work; 
references to nervousness, worrying excessively, trouble 
relaxing, night sweats; and depression related to his alcohol 
use.  Private treatment records from R.M.H. reflected the 
veteran was treated for Librium abuse in April 1991 for 
approximately 12 days.  The veteran starting drinking whiskey 
and beer at 13 and experimented with placidils in high school 
and marijuana in the military.  Twenty one years prior, the 
veteran used amphetamines intravenously.  During his 
sophomore year in college, his alcohol consumption worsened 
until he was treated at S.A.H.  He remained sober for 
approximately five years until he began to abuse Librium in 
1984.  His principle diagnoses were unspecified alcohol 
dependence and barbiturates sedative hypnotic dependence.  
Prior to the inpatient treatment he underwent detoxification 
in a VA hospital.  It was noted that the veteran might need 
follow up treatment to deal with his Vietnam issues after his 
discharge from treatment.  A private inpatient treatment 
report from P.L. dated in March 1992 summarized the veteran's 
past history of treatment for drug and alcohol abuse.  
Following his treatment at R.H. in 1991, the veteran relapsed 
after seven months in September 1991.  The veteran was 
treated for alcohol and Librium abuse.  It was also noted 
that he had some difficulty dealing with his Vietnam 
experience and was diagnosed with PTSD and depressive 
disorder.  

In September 2003, private Dr. J.R.H. of A.H.S. stated that 
the veteran's PTSD began immediately following his Vietnam 
service and that he became an active alcoholic for twenty 
years following service.  The veteran described his drinking 
as a way to self medicate his PTSD symptoms.  

A March 2005 VA treatment record reflected that the veteran 
was hospitalized for approximately 22 days for continuous 
alcohol dependency.  The veteran reported being clean and 
sober for thirteen years until he relapsed in January or 
February of 2005.  He relapsed shortly after his second six 
month treatment with Interferon and Rebetron for chronic 
hepatitis C.  Afterwards he became depressed and started to 
use alcohol again.  It was also noted that he had PTSD.  
After his inpatient treatment, VA treatment records indicated 
that the veteran abstained from alcohol.  

Turning to the raised claim for TDIU, the veteran testified 
during his July 2007 hearing that he had not worked for the 
past three and a half years.  The veteran noted that about 
eight months into his year long treatment with Interferon for 
hepatitis, he could no longer work.  During that time, he 
contended that he had a flashback of his Vietnam experience 
and started drinking again.  A June 2005 report to the 
veteran's employer indicated that the veteran was 
incapacitated for the performance of his duties due to PTSD 
and major depression due to hepatitis C and Interferon.  In a 
June 2005 statement, the veteran was noted to be depressed 
due to his PTSD, alcohol abuse, and hepatitis C.  However, in 
a July 2005 follow-up VA treatment note for depression 
related to Hepatitis C and Interferon treatment, the examiner 
stated that the veteran was not fit to return to work.  In 
September 2006 and March 2007 reports to the veteran's 
employer, Dr. N described the veteran as incapacitated for 
the performance of his duties due to PTSD.  
 
The Board also notes that attempts should be made to secure 
additional records pertinent to the veteran's claimed 
conditions.  Specifically in an August 2002 statement, the 
veteran indicated that he had received treatment for alcohol 
and drug abuse at the following facilities which are not of 
record:  R.M.H. in 1982 and 1983, S.H.H. in 1986, a VA 
hospital in 1990-1991, P.R.S. in 1991, and from private Dr. B 
at an unknown location and time.  The veteran also mentioned 
receiving treatment for detoxification and at outpatient 
facilities.  The Board finds that attempts should be made to 
locate these records and any others the veteran may identify 
on remand.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
notice letter in connection with his 
claim for service connection for alcohol 
and drug abuse secondary to service-
connected PTSD.  The letter should inform 
him of the information and evidence that 
is necessary to substantiate the claim; 
(2) inform him about the information and 
evidence that VA will seek to provide; 
(3) inform him about the information and 
evidence he is expected to provide; and 
(4) ask him to provide any evidence in 
his possession that pertains to the 
claim.  The letter should also include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date for the 
claim on appeal, as outlined in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran should be 
informed that before secondary service 
connection for any disability may be 
granted as a matter of law, service 
connection must be granted for the 
primary conditions he is claiming the 
disabilities are secondary to.  The 
veteran should also be informed of the 
requirements for establishing secondary 
service connection under both the old and 
the new version of the regulation for 
secondary service connection.  38 C.F.R. 
§ 3.310(a) (2006) and 71 Fed. Reg.52744-
52747 (Sept. 7, 2006) (effective October 
10, 2006) (to be codified at 38 C.F.R. 
§ 3.310(b) (2007)).  The veteran should 
also be provided with the TDIU 
regulations.  38 C.F.R. § 4.16.  

2.  Attempts should be made to procure 
records pertaining to alcohol and drug 
abuse treatment at the following 
facilities:  R.M.H. in 1982 and 1983, 
S.H.H. in 1986, VA hospital in 1990-1991, 
P.R.S. in 1991, and from private Dr. B at 
an unknown location and time.  
Additionally, the veteran should be asked 
to provide a list of any additional 
facilities where he received treatment 
for alcohol and drug abuse.  Any 
necessary releases should be obtained 
from the veteran.  

3.  After the aforementioned development 
has been completed, please schedule the 
veteran for a VA examination to evaluate 
his alcohol and drug abuse.  A copy of 
the claims folder and this REMAND must be 
made available to the examiner in 
conjunction with the examination.  The 
examination report must include responses 
to the each of the following items:

a.  Based on a review of the claims 
folder and the examination findings, 
including the service medical 
records, private treatment reports, 
and VA treatment reports, the 
examiner should state a medical 
opinion as to the likelihood 
(likely, unlikely, at least as 
likely as not) that the veteran's 
alcohol and drug abuse is the result 
of his service-connected PTSD, as 
opposed to its being more likely due 
to some other factor or factors.  To 
the extent possible, the examiner 
should opine whether the veteran's 
current alcohol and drug abuse 
(currently in remission) was either 
(a) proximately caused by or (b) 
proximately aggravated by his 
service-connected PTSD, and, if so, 
to what degree.  Please comment on 
the relationship, if any, between 
the veteran's PTSD and alcohol and 
drug abuse and hepatitis C with 
Interferon treatment.  

In particular, please take into 
consideration the private treatment 
records from S.A.H. dated in 1977 
and 1983, which reflected that the 
veteran received inpatient treatment 
for alcoholism in June and July 1977 
and was also noted to have a nervous 
and mental disorder at that time; 
private treatment records from 
P.F.P. dated from 1978 to 1997 which 
showed bouts of heavy drinking 
followed by abstinence, problems at 
work, references to nervousness, 
worrying excessively, trouble 
relaxing, night sweats, and 
depression; private treatment 
records from R.M.H. that reflected 
treatment for Librium abuse in April 
1991 for approximately 12 days and 
notation that he starting drinking 
whiskey and beer at 13 and 
experimented with placidils in high 
school and marijuana in the 
military, use of amphetamines 
intravenously 21 years prior, 
treatment for alcohol abuse at 
S.A.H., and sobriety for 
approximately five years until he 
began to abuse Librium in 1984.  
Please also note that his principle 
diagnoses were unspecified alcohol 
dependence and barbiturates sedative 
hypnotic dependence and notation 
that he might need follow up to deal 
with his Vietnam issues after his 
discharge from treatment.  See also 
the private inpatient treatment 
report from P.L. dated in March 1992 
that summarized the veteran's past 
history of treatment for drug and 
alcohol abuse, including relapse in 
September 1991 following his 
treatment at R.H. in 1991and 
treatment for alcohol and Librium 
abuse with notation that he had some 
difficulty dealing with his Vietnam 
experience and was diagnosed with 
PTSD and depressive disorder.  

Please also consider the September 
2003 statement of private Dr. J.R.H. 
of A.H.S., in which he indicated 
that the veteran's PTSD began 
immediately following his Vietnam 
service and that he became an active 
alcoholic for twenty years following 
service and veteran's report that 
his drinking was a way to self 
medicate his PTSD symptoms.  

Lastly, please see the March 2005 VA 
treatment record which reflected 
that the veteran was hospitalized 
for approximately 22 days for 
continuous alcohol dependency with 
the veteran's report of being clean 
and sober for thirteen years until 
he relapsed in January or February 
of 2005 shortly after his second six 
month treatment with Interferon and 
Rebetron for chronic hepatitis C.  

4.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  The claims for 
increased disability ratings for service-
connected PTSD, entitlement to service 
connection for alcohol and drug abuse 
secondary to PTSD are "inextricably 
intertwined" and, therefore, must be 
adjudicated together.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  The 
SSOC should set forth all applicable laws 
and regulations pertaining to each issue, 
including both the old and the new 
version of the regulation for secondary 
service connection.  38 C.F.R. § 3.310(a) 
(2006) and 71 Fed. Reg.52744-52747 
(Sept. 7, 2006) (effective October 10, 
2006) (to be codified at 38 C.F.R. 
§ 3.310(b) (2007)).

5.  If and only if service connection is 
granted for alcohol and drug abuse 
secondary to PTSD, the issue of a 
temporary total rating under 38 C.F.R. § 
4.29, based on a period of 
hospitalization from March 8 to March 30, 
2005, is referred to the RO for 
adjudication.  If the benefit sought is 
not granted, the veteran and his 
representative should be notified and 
provided with appropriate appeal rights.  

6.  Additionally, after the 
aforementioned development is completed, 
the claim for TDIU, which is also 
"inextricably intertwined" with the 
claim for an increased rating for PTSD, 
should be adjudicated.  Cf. Parker v. 
Brown, 7 Vet. App. 116, 118 (1994) 
(holding that disability is related to 
claim for a total disability rating based 
on individual unemployability but not 
necessarily inextricably so); Holland v. 
Brown, 6 Vet. App. 443 (1994); Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994); see 
also Kellar v. Brown, 6 Vet. App. 157, 
160 (1994) (claim for increased rating of 
chronic lumbosacral strain was not 
"inextricably intertwined" with service 
connection claim for urinary incontinence 
because each condition was evaluated 
under different code and symptoms 
pertinent to evaluation of each condition 
under relevant code differed).  If the 
benefit sought is not granted, the 
veteran and his representative should be 
notified and provided with appropriate 
appeal rights.  

In this regard, the veteran and his 
representative are hereby notified that, 
although a claim for secondary service 
connection for a disability and a claim 
for TDIU may be inextricably intertwined 
with a claim for an increased rating on 
appeal, they are still separate claims 
involving separate adjudicatory questions 
and issues.  Therefore, once the RO 
adjudicates them-if that adjudication is 
not favorable to the veteran--the veteran 
must appeal those issues separately to 
the Board or the Board will not have 
jurisdiction to decide them and will be 
limited to what it has jurisdiction of 
now-namely, entitlement to an increased 
disability rating on a schedular basis 
for PTSD and that issue, should it need 
to be returned to the Board after the 
development ordered above is done on 
remand, will be decided on appeal in 
accordance with the rating criteria and 
without regard to separate claims not 
appealed to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



